Pee Oueiam.
An alternative writ of mandamus was issued by this court, commanding the judge of the district court of Wells county to entertain jurisdiction to hear and decide a contest involving the nomination, at the June primary, of a Eepublican candidate for representative to the legislative assembly in and for the 33d senatorial district, or to show cause why he refuses to do so. That court entered a judgment dismissing such contest upon the sole ground of alleged want of jurisdiction to hear the same.
Pending this proceeding the contestant appealed from the judgment dismissing such contest, and this court has just decided such appeal in contestant’s favor. See Leu v. Montgomery, — N. D. —, 148 N. W. 662. Such decision in effect disposes of the merits of this-mandamus proceeding, and renders further consideration thereof unnecessary.
The alternative writ is accordingly quashed.